Exhibit 10.1

 

EXECUTION VERSION*

 

CONSENT AND WAIVER AGREEMENT

 

This CONSENT AND WAIVER AGREEMENT (the “Consent”), dated as of October 12, 2012,
is provided under the Loan Agreement, dated as of August 16, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among A123 Systems, Inc., a Delaware corporation (“Borrower”), and Wanxiang
America Corporation (“Lender”), as the initial lender and agent for any Person
who may become a lender under the Loan Agreement.  Capitalized terms used herein
but not defined herein have the meaning given in the Loan Agreement.

 

WHEREAS, pursuant to clause (f) of Article VII of the Loan Agreement, an Event
of Default would occur if any Loan Party or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable.

 

WHEREAS, the 3.75% convertible subordinated notes due 2016 issued by Borrower in
the aggregate principal amount of $143,750,000 (the “2016 Notes”) pursuant to
that certain base indenture dated as of April 6, 2011, between Borrower and U.S.
Bank National Association, as trustee, as supplemented by the first supplemental
indenture, dated as of April 6, 2011 (the base indenture, as supplemented by the
first supplemental indenture, the “2016 Notes Indenture”) constitute Material
Indebtedness.

 

WHEREAS, pursuant to the terms of the 2016 Notes Indenture, Borrower is
obligated to make an interest payment on October 15, 2012 with respect to the
2016 Notes in an amount equal to $2,695,312.50 (the “October Interest Payment”).

 

WHEREAS, pursuant to the terms of the 2016 Notes Indenture, Borrower has a
thirty (30) day grace period (the “Grace Period”) before the failure to make the
October Interest Payment will become an Event of Default under the 2016 Notes
Indenture.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Consent and Waiver.  Lender hereby consents to Borrower not making the
October Interest Payment on October 15, 2012 and for the duration of the Grace
Period and waives any Event of Default pursuant to clause (f) of Article VII of
the Loan Agreement or otherwise that would result from the failure by Borrower
to make the October Interest Payment on October 15, 2012 or during the Grace
Period (such Event of Default, the “Specified Default”); provided that unless
Borrower makes the October Interest Payment prior to the termination of the
Grace Period, an Event of Default under Article VII of the Loan Agreement would
occur immediately upon the termination of the Grace Period.  This specific
waiver and the specific consent apply only to the Specified Default and only for
the express circumstances described above.  This specific waiver and consent
shall not be construed to constitute (i) a waiver of, or consent to, any other
event, circumstance or condition or a waiver of any other right or remedy
available to the Lender pursuant to the Loan Agreement or any other Loan
Document or (ii) a course of dealing or a consent to any departure by Borrower
from any other term or requirement of the Loan Agreement.

 

Governing Law.  This Consent shall be governed by, and construed under, the laws
of the State of New York, without reference to rules of conflicts of laws (other
than Section 5-1401 of the New York General Obligations Law).

 

Counterparts.  This Consent may be executed in multiple originals and by
counterpart.

 

Scope of Consent.  This Consent applies only to the matters explicitly addressed
herein and no other execution, amendment, modification or termination of any
term of the Loan Agreement is authorized hereby.

 

(Signature Page Follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be duly executed
by their officers duly authorized as of the date first set forth above.

 

(Signature Page Follows)

 

 

WANXIANG AMERICA CORPORATION,

 

as Lender and Agent

 

 

 

 

 

By:

/s/ Paul Cumberland

 

 

Name: Paul Cumberland

 

 

Title: Director of Investments

 

 

 

 

Agreed and acknowledged:

 

 

 

A123 Systems, Inc.

 

as Borrower

 

 

 

By:

/s/ David Prystash

 

 

Name: David Prystash

 

Title: Chief Financial Officer

 

 

 

 

 

Agreed and acknowledged:

 

 

 

Wanxiang Clean Energy USA Corp.

 

as Purchaser under the Securities Purchase Agreement

 

 

 

 

 

By:

/s/ Daniel Li

 

 

Name: Daniel Li

 

Title: Vice President

 

 

--------------------------------------------------------------------------------